Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 06/03/2020.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 06/03/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim objections
4. Claim 2 recites, “The air-core inductor assembly according to claim 1, wherein the current sensor is a formed from a printed circuit board trace”. Appropriate typographical correction is required.
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. Claims 1-8 and 11 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Mattmiller et al (US 2019/0101572 A1) and in view of David et al (US 2015/0022198 A1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
Regarding independent claim 1, Mattmiller et al (US 2019/0101572 A1) teaches, An air-core inductor assembly (element 110, figure 1-4) comprising: a printed circuit board (element 150, figures 1-4)) comprising a current sensor (conductive trace, element 130, figures 1-4); and a portion of a first air-core inductor coil mounted on the printed circuit board (figure 1-4), wherein the current sensor is formed integrally with the printed circuit board (conductive trace 130 is formed on the circuit board (paragraph [0017]).
Mattmiller et al (US 2019/0101572 A1) fails to explicitly teach, and wherein the portion of the first air-core inductor coil is arranged in proximity to the current sensor to provide an electromagnetic coupling in use in order to enable the current sensor to provide a measurement of the flux present in the first air-core inductor coil.
David et al (US 2015/0022198 A1) teaches, methods and apparatus for detecting a magnetic field include a semiconductor substrate, a coil configured to provide a changing magnetic field in response to a changing current in the coil; and a magnetic field sensing element supported by the substrate. The coil receives the changing current and, in response, generates a changing magnetic field. 

    PNG
    media_image7.png
    357
    400
    media_image7.png
    Greyscale
David et al further teaches, FIG. 4B shows an alternative top view layout for an exemplary magnetic field sensor having an on-chip coil 152 and a die 154 supporting a sensing element 156. The sensing element 156 is located proximate to coil 152. For simplicity, other circuitry of the magnetic field sensor are omitted (paragraph [0040]). In the illustrated embodiment of FIG. 4B, the position of the sensing element 156 is aligned with one `side` of coil 152. That is, sensing element 156 is aligned with a portion of coil 152 in which current is flowing in the same direction with respect to one side of the die. Other arrangements of coil relative to sensing element position are possible. For example, the sensing element can be generally centered with respect to the coil. In such an embodiment, a sensing element comprising a planar Hall element may be preferred. Also, and again referring to the example embodiment shown in FIG. 4B, coil 152 is shown as being disposed above sensing element 156. It will be understood, however, that coil 152 could instead be disposed beneath the sensing element 156. In other embodiments coil 152 may have layers or conductors above and below sensing elements 156. With the latter arrangement, the coil can be fabricated with a standard IC process and then integrated with sensing element 156 in a separate process. The embodiment shown would be advantageous for a sensor sensitive in the plane of the die such as a vertical Hall element or a GMR, AMR, spin-valve, or TMR element (paragraph [0041]). Insulation layers may be placed between the coil and sensor material and/or die substrate as required by sensor and substrate material selection so as not to short circuit the materials and coil (paragraph [0042]. The particular size and geometry of the coil can vary to meet the needs of a particular application. The coil can be formed so that the turns have any practical shape, such as a square or rectangle (as illustrated in the top view of FIGS. 4A and 4B), or other shapes such as circle, oval, etc., or multiple layers (paragraph [0043]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Mattmiller et al by providing  a sensing element  located proximate to coil for magnetic field sensing as taught by David et al.
One of the ordinary skill in the art would have been motivated to make such a modification to detect a magnetic field and produce an electrical signal in response to the detected magnetic field, utilizing a sensing element such as a Hall Effect element, a magnetoresistive element or circuit, a giant magnetoresistive (GMR) element or circuit, etc., as taught by David et al (paragraph [0030]).

Regarding dependent claim 2, Mattmiller et al (US 2019/0101572 A1) and David et al (US 2015/0022198 A1) teach the air-core inductor assembly according to claim 1.
David et al  further teaches, wherein the current sensor is a formed from a printed circuit board trace (Figure 4B, paragraphs [0041]-[0043]).

Regarding dependent claim 3, Mattmiller et al (US 2019/0101572 A1) and David et al (US 2015/0022198 A1) teach the air-core inductor assembly according to claim 2.
Mattmiller et al further teaches, the conductive trace  130 is within the center portion of the Rogowski coil 118. In various embodiments, the conductive trace 130 of the substrate 150 can be arranged to be orthogonal to the Rogowski coil assembly 110.
David et al further teaches, wherein the printed circuit board trace forms at least one of a loop, a spiral, and a square spiral track inside a portion of the printed circuit board defined by an outer diameter of the portion of the first air-core inductor coil (Figure 4B, paragraphs [0041]-[0043]).
David et al teaches, various coil and sensor arrangements ([0040]-[0043]). Insulation layers may be placed between the coil and sensor material and/or die substrate as required by sensor and substrate material selection so as not to short circuit the materials and coil ([0042]). The particular size and geometry of the coil can vary to meet the needs of a particular application. The coil can be formed so that the turns have any practical shape, such as a square or rectangle (as illustrated in the top view of FIGS. 4A and 4B), or other shapes such as circle, oval, etc., or multiple layers [0043].
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Mattmiller et al by providing  a sensing element  patterned on a circuit board and located proximate to coil for magnetic field sensing as taught by David et al.
One of the ordinary skill in the art would have been motivated to make such a modification to detect a magnetic field and produce an electrical signal in response to the detected magnetic field, utilizing a sensing element such as a Hall Effect element, a magnetoresistive element or circuit, a giant magnetoresistive (GMR) element or circuit, etc., as taught by David et al (paragraph [0030]).

Regarding dependent claim 4, Mattmiller et al (US 2019/0101572 A1) and David et al (US 2015/0022198 A1) teach the air-core inductor assembly according to claim 1.
David et al further teaches, wherein the printed circuit board trace forms at least one of a loop, a spiral, and a square spiral track outside a portion of the printed circuit board defined by an outer diameter of the portion of the first air-core inductor coil until a terminal diameter, such that the current sensor provides an electromagnetic coupling to portions on an outer side of the portion of the first air-core inductor coil (Figures 3,  4B, paragraphs [0041]-[0043]).
David et al further teaches, In operation, sensing element 16 will detect the magnetic field produced by coil 18 and be affected by the presence of target 12. In the absence of target 12, the detected magnetic field (and thus the resulting signal produced by sensing element 16) will have a known value. When this known value is detected, it may indicate the absence of target 12 (provides an electromagnetic coupling to portions on an outer side of the portion of the first air-core inductor coil, paragraph (0031]).
David et al teaches, various coil and sensor arrangement ([0040]-[0042]). Insulation layers may be placed between the coil and sensor material and/or die substrate as required by sensor and substrate material selection so as not to short circuit the materials and coil ([0042]). The particular size and geometry of the coil can vary to meet the needs of a particular application. The coil can be formed so that the turns have any practical shape, such as a square or rectangle (as illustrated in the top view of FIGS. 4A and 4B), or other shapes such as circle, oval, etc., or multiple layers (paragraph [0043]).
Therefore it would have been obvious to one of the Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Mattmiller et al by providing  a sensing element  patterned on a circuit board and located proximate to coil for magnetic field sensing as taught by David et al.
One of the ordinary skill in the art would have been motivated to make such a modification to detect a magnetic field and produce an electrical signal in response to the detected magnetic field, utilizing a sensing element such as a Hall Effect element, a magnetoresistive element or circuit, a giant magnetoresistive (GMR) element or circuit, etc., as taught by David et al (paragraph [0030]).

Regarding dependent claim 5, Mattmiller et al (US 2019/0101572 A1) and David et al (US 2015/0022198 A1) teach the air-core inductor assembly according to claim 1.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
Mattmiller et al further teaches, wherein the printed circuit board further comprises a through-hole inside a portion of the printed circuit board defined by an outer diameter of the portion of the first air-core inductor coil, and wherein a wire connection of the first air-core inductor coil is routed via the through-hole to an opposite side of the printed circuit board (FIG. 2 shows an illustration of the Rogowski coil assembly of FIG. 1 from a side view. The Rogowski coil assembly 110 includes a housing 113, a slot 112 in the housing 113, connectors 111,114, and a Rogowski coil 118 formed in the housing 113. In various embodiments, the housing may be an enclosure that encloses a discrete Rogowski coil 118. In various embodiments, the housing 113 may be formed by multiple board layers where each layer incorporates a part of the Rogowski coil 118 etched or formed thereon (paragraph [0021]).

Regarding dependent claim 6, Mattmiller et al (US 2019/0101572 A1) and David et al (US 2015/0022198 A1) teach the air-core inductor assembly according to claim 1.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
Mattmiller et al further teaches, FIG. 2 shows an illustration of the Rogowski coil assembly of FIG. 1 from a side view. The Rogowski coil assembly 110 includes a housing 113, a slot 112 in the housing 113, connectors 111,114, and a Rogowski coil 118 formed in the housing 113. In various embodiments, the housing may be an enclosure that encloses a discrete Rogowski coil 118. In various embodiments, the housing 113 may be formed by multiple board layers where each layer incorporates a part of the Rogowski coil 118 etched or formed thereon (paragraph [0021]).
David et al teaches, various coil and sensor arrangement ([0040]-[0042].  Insulation layers may be placed between the coil and sensor material and/or die substrate as required by sensor and substrate material selection so as not to short circuit the materials and coil ([0042]). The particular size and geometry of the coil can vary to meet the needs of a particular application. The coil can be formed so that the turns have any practical shape, such as a square or rectangle (as illustrated in the top view of FIGS. 4A and 4B), or other shapes such as circle, oval, etc., or multiple layers [0043].
Therefore it would have been obvious to one of the Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Mattmiller et al by providing  a multilayered sensing element  patterned on a circuit board and located proximate to coil for magnetic field sensing as taught by David et al.
One of the ordinary skill in the art would have been motivated to make such a modification to detect a magnetic field and produce an electrical signal in response to the detected magnetic field, utilizing a sensing element such as a Hall Effect element, a magnetoresistive element or circuit, a giant magnetoresistive (GMR) element or circuit, etc., as taught by David et al (paragraph [0030]).

Regarding dependent claim 7, Mattmiller et al (US 2019/0101572 A1) and David et al (US 2015/0022198 A1) teach the air-core inductor assembly according to claim 1.
Mattmiller et al further teaches, a second air-core inductor coil disposed on the opposite side of the printed circuit board to the first air-core inductor coil, and being in alignment with the first air-core inductor coil to enable a flux coupling between the first air-core inductor coil and second air-core inductor coil (figure 2, paragraph [0021]).

Regarding dependent claim 8, Mattmiller et al (US 2019/0101572 A1) and David et al (US 2015/0022198 A1) teach the air-core inductor assembly according to claim 1.
Mattmiller et al further teaches, a first coil support on the printed circuit board, wherein the first air-core inductor coil is supported on the first coil support (Bracket 140, figure 1, paragraph [0017], [0018]).


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Regarding independent claim 11,  Mattmiller et al (US 2019/0101572 A1) teaches, A method for manufacturing (Mattmiller et al teaches coil assembly, components, and a circuit board) an air-core conductor assembly (element 110, figure 1-4, paragraphs [0017], [0018], [0020] and [0021]), comprising: manufacturing a printed circuit board (element 150, figures 1-4) having a current sensor formed integrally with the printed circuit board (conductive trace, element 130, figures 1-4); and providing a portion of a first air-core inductor coil mounted on the printed circuit board (figure 1-4, please see paragraphs [0017], [0018], [0020] and [0021]). 
Mattmiller et al (US 2019/0101572 A1) fails to explicitly teach, wherein the portion of the first air-core inductor coil is arranged in proximity to the current sensor to enable the current sensor to provide a measurement of flux present in the first air-core inductor coil.
David et al (US 2015/0022198 A1) teaches, methods and apparatus for detecting a magnetic field include a semiconductor substrate, a coil configured to provide a changing magnetic field in response to a changing current in the coil; and a magnetic field sensing element supported by the substrate. The coil receives the changing current and, in response, generates a changing magnetic field.

    PNG
    media_image7.png
    357
    400
    media_image7.png
    Greyscale
David et al further teaches, FIG. 4B shows an alternative top view layout for an exemplary magnetic field sensor having an on-chip coil 152 and a die 154 supporting a sensing element 156. The sensing element 156 is located proximate to coil 152. For simplicity, other circuitry of the magnetic field sensor are omitted (paragraph [0040]). In the illustrated embodiment of FIG. 4B, the position of the sensing element 156 is aligned with one `side` of coil 152. That is, sensing element 156 is aligned with a portion of coil 152 in which current is flowing in the same direction with respect to one side of the die. Other arrangements of coil relative to sensing element position are possible. For example, the sensing element can be generally centered with respect to the coil. In such an embodiment, a sensing element comprising a planar Hall element may be preferred. Also, and again referring to the example embodiment shown in FIG. 4B, coil 152 is shown as being disposed above sensing element 156. It will be understood, however, that coil 152 could instead be disposed beneath the sensing element 156. In other embodiments coil 152 may have layers or conductors above and below sensing elements 156. With the latter arrangement, the coil can be fabricated with a standard IC process and then integrated with sensing element 156 in a separate process. The embodiment shown would be advantageous for a sensor sensitive in the plane of the die such as a vertical Hall element or a GMR, AMR, spin-valve, or TMR element (paragraph [0041]). Insulation layers may be placed between the coil and sensor material and/or die substrate as required by sensor and substrate material selection so as not to short circuit the materials and coil (paragraph [0042]. The particular size and geometry of the coil can vary to meet the needs of a particular application. The coil can be formed so that the turns have any practical shape, such as a square or rectangle (as illustrated in the top view of FIGS. 4A and 4B), or other shapes such as circle, oval, etc., or multiple layers (paragraph [0043]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Mattmiller et al by providing  a sensing element  located proximate to coil for magnetic field sensing as taught by David et al.
One of the ordinary skill in the art would have been motivated to make such a modification to detect a magnetic field and produce an electrical signal in response to the detected magnetic field, utilizing a sensing element such as a Hall Effect element, a magnetoresistive element or circuit, a giant magnetoresistive (GMR) element or circuit, etc., as taught by David et al (paragraph [0030]).
6. Claims 16 and 17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Mattmiller et al (US 2019/0101572 A1), David et al (US 2015/0022198 A1) and in further view of Kuba (US 3041523 A).
Regarding dependent claim 16, Mattmiller et al (US 2019/0101572 A1) and David et al (US 2015/0022198 A1) teach the air-core inductor assembly according to claim 7.
Mattmiller et al (US 2019/0101572 A1) and David et al (US 2015/0022198 A1) fail to teach, wherein the first air-core inductor assembly and the second air core assembly form a resonant multi-stage filter.

    PNG
    media_image9.png
    196
    400
    media_image9.png
    Greyscale
Kuba (US 3041523 A) teaches, wherein the first air-core inductor assembly and the second air core assembly form a resonant multi-stage filter (figures 1, 3, lines 10-36, column 2).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Mattmiller et al and David et al  by providing  filter circuit as taught by Kuba (lines 10-36, column 2).
One of the ordinary skill in the art would have been motivated to make such a modification for regulating the current supplied from an alternating-current supply source to a load to minimize load voltage changes, as taught by Kuba (lines 18-20, column 1).

Regarding dependent claim 17, Mattmiller et al (US 2019/0101572 A1) and David et al (US 2015/0022198 A1) teach the air-core inductor assembly according to claim 7.
Mattmiller et al (US 2019/0101572 A1) and David et al (US 2015/0022198 A1) fail to teach, wherein the first air-core inductor assembly is connectable in series with a load element and the second air-core inductor assembly is connectable in parallel with the load element to enable a complex power metric to be calculated based on a measurement of flux, wherein the first air-core inductor assembly and the second air core assembly form a resonant multi-stage filter.

    PNG
    media_image9.png
    196
    400
    media_image9.png
    Greyscale
Kuba (US 3041523 A) teaches, first air-core inductor assembly is connectable in series with a load element and the second air-core inductor assembly is connectable in parallel with the load element to enable a complex power metric to be calculated based on a measurement of flux (lines 18-24, column 5, description of equations 8-10 in paragraphs 5 and 6; figure 2 and 3 and their description in lines 21-51, column 8) wherein the first air-core inductor assembly and the second air core assembly form a resonant multi-stage filter (figures 1, 3, lines 10-36, column 2). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Mattmiller et al, David et al  by providing  a mathematical analysis of the functional dependence of the load voltage and its wave shape on load current, load power factor, input frequency and inductive nonlinearities, as taught by Kuba (lines 18-21, column 5).
One of the ordinary skill in the art would have been motivated to make such a modification for regulating the current supplied from an alternating-current supply source to a load to minimize load voltage changes, as taught by Kuba (lines 18-20, column 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858